Appeal from order and summary judgment in an action on a promissory note. Plaintiff is the payee in the note. She says that the note was given her to pay an account which defendant originally owed to her husband, which has been assigned to her. The defendant’s affidavit filed in opposition to the motion for summary judgment *671disputes the items of the account and pleads lack of consideration for the note. As between the original parties to the note, such a defense is proper. (Neg. Inst. Law, § 54; Strong v. Sheffield, 144 N. Y. 392, 394; Miller v. Campbell, 173 App. Div. 821; Ulster Finance Corporation v. Schroeder, 230 id. 146.) Judgment and order reversed on the law and facts, with costs, and new trial granted. Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ., concur.